DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges claims 1 – 20 are pending in this application, filed on November 23, 2021.

Election/Restrictions
Claims 1 – 2, 4 – 6, 8, 11 – 12, 14 – 16 and 18 are allowable. Claims 3, 7, 9 – 10, 13, 17 and 19 – 20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species I – IX, as set forth in the Office action mailed on December 21, 2020, is hereby withdrawn and claims 3, 7, 9 – 10, 13, 17 and 19 – 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.1 04. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See 

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 recites semiconductor optical device structure including the specific structure limitation of a solder or a conductive adhesive that directly bonds the first terminal of the chip inductor and the chip capacitor to each other, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
Claim 11 recites a device structure including the specific structure limitation of the first terminal of the chip inductor and the chip capacitor are bonded to each other, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Applicant argued that “Jain is not disclosing "a chip inductor," as recited in claims 1 and 11, but rather an inductive wire. Since inductor trace (124) is a wire and not a chip, Jain cannot and does not disclose “a chip inductor" that "includes a first terminal and a second terminal”. The inductor (122) includes a magnetic material (123) and an inductor trace (124). Nowhere in JAIN does it disclose inductor (122) or inductor (124) being a "chip inductor."  Jain in column 4, lines .”
The closest art: Adachi et al. (US 2019/0237934) and Jain (US 10,453,705).  Adachi teach and discloses a semiconductor optical device and/or device including a laser, a modulator, a chip capacitor, a chip inductor, an electrical wiring group and a substrate.  Adachi don’t discloses solder or a conductive adhesive that directly bonds the first terminal of the chip inductor and the chip capacitor to each other.  Jain discloses a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 





      /Delma R Fordé/           Examiner, Art Unit 2828                

/XINNING(Tom) NIU/           Primary Examiner, Art Unit 2828